Sims, J.,
dissenting:
This is a suit in equity brought by the appellee in October, 1915, to have herself declared to be the grantee in a deed which had been recorded over twelve years as a deed to her son as the grantee thereof, and under which the exclusive adverse possession of the real estate conveyed thereby had been taken by the son and held for such period before such suit by the son, the appellant, his devisee, claiming title to the same in fee and so occupying and using such real estate during the whole of such time; and to have such deed set aside and to have a’parol trust declared to exist under such deed in favor of the appellee over twelve years after the death of her son.
The appellee in her bill seeks to explain her long acquiescence in the status aforesaid by the allegation that she was the grantee named in said deed as it was originally executed and delivered to her son for her and that before it was recorded, the son, without the knowledge or consent of the appellee has his name substituted in the deed as grantee and then recorded it; and that the appellee had no knowledge that the son was named as grantee in the deed until a short time before the suit was instituted. The proof in the case is very clear that the real estate was purchased by the son and was paid for by the mother, the appellee, as a gift to her son. That the deed was dated
*743January 3, 1902. That, as the grantor in the deed, from whom the real estate was purchased, understood, the deed was to be made, however, to the mother. That the grantor accordingly inserted the name of L. M. Clintsman in the deed as grantee, whom he thought to be the appellee, and delivered the deed to the son in Virginia in 1902—the appellant being in and a resident of North Dakota.- That as a matter of fact L. M. Clintsman was not the name of appellee, M. L. Clintsman being her correct name. Whether this error in the deed was noticed at the time by the son or reported to the mother, or whether the deed in that form was acceptable to the mother, or was accepted by her, is not disclosed by the evidence. The original direction that the deed be made to the appellee as grantee came to the grantor through the son. Just when and why the appellee decided to change this plan and make the son the grantee is a subject of conflict in the evidence in the record, upon which the testimony of the son, if he were living, would throw valuable light. But at any rate, the preponderance of the evidence in the record clearly and distinctly shows that the erasure of the name of L. M. Clintsman from said deed and the insertion therein of the name of the son as grantee was done by the son shortly before the deed was recorded by him; that the son at that time had in his possession a letter from his mother, the appellee, with a message or direction to Mr. Pollard, authorizing him to do this; that this letter was presented to Mr. Pollard, the person acting as attorney or agent for the grantor in said deed, as evidencing the authority of the son to make this change, and that the grantor assented such change through Mr. Pollard (as must be' inferred from the record in this case) and the deed was accordingly recorded by the son. in 1903, as a deed to himself.
A few months thereafter the son died leaving a will, which was probated on February 2, 1904, which devised *744“all of my possessions, and things now in my possession and name to Ida R. Clintsman ” (the appellant). The will also continued with the following provisions, “hoping that if she outlives me that she will look after my aged father and also if she can in any way assist my mother, that she will do so.” This will is dated Jüly 2, 1903, but, of course, spoke as of the death of the son, and said real estate, being in the possession of the son at the time the will was executed and both in his possession and name when he died, was intended by him to pass to appellant' thereunder. The son, from the time he received the letter aforesaid from his mother until his death in 1904, believed and was induced by the mother to believe that it would so pass. He thus died feeling secure in the belief, induced by the mother, that the provisions of his will for his widow, the appellant, would stand. The mother did not question the sufficiency or the validity of the authority of said letter in the life time of her son. If she had done so, he might have established the validity of his action under such authority by his testimony. Upon his death the appellant thought that the authority of the letter had been validly exercised and that the real estate passed under the will. Following the death of the son the appellee knew of this will and acquiesced in the exclusive adverse possession and enjoyment of said real éstate by appellant under the will, from the death of the son, for over twelve years before this suit was brought, and for nearly twelve years before any question was raised by appellee in the premises. And while there is no express proof in the record of the precise fact that appellee knew that her son acted on her letter authorizing him to change the name of the grantee in said deed as 'aforesaid, her knowledge of said will and subsequent acquiescence in the holding of the possession aforesaid by the appellant thereunder, raises a strong inference that she had knowledge that such change of names had been so made prior to the death of her son.
*745And the question which was finally raised by appellee, about a year before the suit was brought, was due to the fact that appellant had refused to allow the father of her deceased husband to continue to live on said real estate.
The evidence makes it clear that this was the moving, cause of the suit and that but for that occurrence the appellee would have continued to have acquiesced in said status of said property.
Where the merits may be of the controversy over the right of said father to live on said real estate is a problem not involved in this suit, and it would serve no useful purpose to set forth here the details of that controversy. It is sufficient to say that the evidence discloses that prior to such controversy the appellee had acquiesced in the status quo ante aforesaid and would have continued to so acquiesce in future but for such controversy. The record shows that the latter is the real controversy between the parties to this suit, although the bill asserts a wholly different cause of action.
Now I have no difference with the majority opinion on the subject of the law therein laid down. If the deed in question was ever delivered, so as to have become an executed contract prior to the change of name of the grantee therein, then the legal title to the real estate thereby conveyed would have become vested in the grantee first named in the deed, if such grantee had been correctly named therein. 2 Minor on Real Property, sec. 1190; 2 Pollard’s Code 1904, sec. 2413; 2 Minor’s Inst. 738; Suttle v. R. F. & P. R. R. Co., 76 Va. 284, 286; Nelson v. Triplett, 81 Va. 237; Bryan v. Hyre, 40 Va. (1 Rob.) 101, 39 Am. Dec. 246. And, at law, the grantee could not be subsequently divested of the legal title except by matter of record or by deed or will. In equity indeed, the situation might be different. I agree with the majority opinion, however, in the view that in the instant ease the facts as disclosed by *746the record are not such as to make the doctrine of estoppel applicable so as to produce a different situation. But in the case before us the name in the deed was not the name of the appellee. Hence, at law, the legal title did not thus pass to her, even if the deed had been delivered. In equity, it is true, she would be held to be entitled to claim such title, as she was the person intended to be the grantee, if the fact was that the deed was delivered in the legal sense of that term. But the appellee, in such case, would have to seek the aid of a court of equity in order to obtain the benefit of such title. Should that court grant her such relief in view of her laches, under the circumstances of this case?
1 think not, for the reasons presently to be more particularly pointed out.
But suppose the case were regarded as if the name of the appellee had been correctly written in the deed so that by the operation of the deed the appellee would have become vested with the legal title to the real estate upon its delivery; still, the question of fact would remain, was it ever delivered in that form ? If not, and if it remained undelivered when the alteration above named was made, it was still an executory contract, and the alteration aforesaid, if made with the consent of the appellee as well as of the grantor in the deed, was valid, and the deed took effect as a new execution of it as of the time of such alteration and delivery of the deed to the grantee then named therein, the son aforesaid. Cleaton v. Chambliss, 27 Va. (6 Rand.) 92; Speake v. United States, 9 Cranch 27, 37, 3 L. Ed. 645; 2 Rob. (New) Pr. p. 26. In such case the gift of the mother to the son of the real estate aforesaid would have become a gift completely executed, and hence as binding upon the mother, the appellee, as if it had been a purchase from her by the son for valuable consideration. Now since the son was acting for the mother, the appellee, as well as for himself throughout this transaction, it is manifest that *747his testimony would be of the utmost importance upon the question of fact involved, namely, upon the question of whether the deed was ever delivered in its first form? By the laches and acquiescences aforesaid of the appellee the appellant has lost the evidence of said son, by reason of his death. Further: The testimony of Mr. Pollard, a witness for the appellant, who was the attorney and agent for the grantor in said deed in charge of the matter of the first passing of the deed to the hands of the son and who acted for the grantor in the subsequent transaction aforesaid when the name of the grantee was changed as aforesaid, was rendered to a considerable degree vague and indefinite by the lapse of time between the original occurrences and the giving of his deposition, as is clearly shown by his testimony.
As.said in this court, speaking through Judge Staples in Harrison v. Gibson, 64 Va. (23 Gratt.) 212, and quoted with approval by this court, speaking through Judge Lewis, P., in Hatcher v. Hall, 77 Va. at p. 576: “If from the delay which has taken place, it is manifest * * * that the original transactions have become obscured by time and the loss of evidence and the death of parties, so as to render it difficult to do justice, the court will not relieve the plaintiff. If under the circumstances of the case, it is too late to ascertain the merits of the controversy, the court will not interfere, whatever may have been the original justice of the claim.” See also 1 Barton’s Chy. Pr., 90, and cases cited.
Further: No particular lapse of time is necessary to raise in equity the bar of laches. It rests upon the principle that nothing can call courts of equity into activity “but conscience, good faith and reasonable diligence; and where these are wanting, the court is passive and does nothing.” Idem, p. 91. It may be that if the appellee had instituted this suit promptly following the death of her son, which *748occurred some time in 1904, and she had frankly explained the situation of the title at the time of her letter, had admitted the writing of it, and had satisfactorily accounted for her delay in not bringing the suit sooner, the doctrine of laches might not have applied. But the situation before us is different. We find that when she does, after long years of delay, bring her suit she, for one thing, testifies therein positively denying that she ever wrote the letter. The truth of such testimony is seriously impeached by one other letter which she had written, if not in other letters in the record.
She testified in her deposition, given on August 10, 1916, on this subject as follows:
“Ques. 4. State if you ever wrote Mr. R. N. Pollard a letter instructing him to erase your name in the deed and insert the name of Leslie L. Clintsman?
“A. I never did.
“Ques. 5. State if you ever sent a message to Mr. R. N. Pollard to erase your name and insert the name of Leslie L. Clintsman instead?
“A. I never did.”
In a letter to the appellant, however, dated November 22, 1915, appellee wrote on this subject as follows: “Yes,
I told or wrote Leslie that I didn’t care, but I never asked him if it had been done, there is no blame attached to Leslie or any one. * * *” For another thing, she is disingenious as to her real feeling of aggrievance against the appellant. She alleges one cause of action when in truth her actual oausp of action was a wholly different one. In short, she does not come into a court of equity clothed with that conscience and good faith which can alone appeal to it, and, moreover, her long delay since the death of the son has weakened the character of testimony on which alone appellant was left to rely in the premises after the death of her husband, the son of appellant aforesaid.
*749I think, therefore, upon the whole case, that the appellant has so long acquiesced in the status which her bill seeks to disturb, that, under the circumstances of this case, she is barred in equity by her laches; that it is now too late for her to obtain in that forum the relief which she seeks, and, hence, that the decree under review is erroneous, in that it granted such relief, and should be reversed.
Note.—In the petition of Ida R. Brooks for a rehearing in the above case, our attention is called to a mistake in the printed record of the date of the probate of the will of Leslie L. Clintsman, deceased. The date as printed was February 2, 1904, instead of February 2, 1914, the correct date. From that circumstance the argument is again stressed that the right to maintain the suit was barred by laches. In the majority opinion, it is true, the question of laches was discussed from the standpoint- of the former date; yet, it by no means constitutes a bar to the suit when considered from the correct date. Even if it were conceded that a gift of the land was intended, the case would still be controlled by section 2413 of the Code, abolishing the enforcibility of parol gifts of estates of inheritance or freehold, or a term for more than five years, in land **although * * * followed by possession thereunder and
improvement of the land by the donee or those claiming under him.” The history and expressed purpose of the section shows a legislative policy to deny the right to enforce parol gifts of such estates.
This statute was recently considered and relief refused in a much stronger case for relief on the facts than those presented in this record Wohlford v. Wohlford, 121 Va. 699, 93 S. E. 629.

Rehearing denied.